Citation Nr: 0017719	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a nervous condition (claimed as anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to April 
1979.  This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), that declined to reopen the previously 
denied claim for service connection for a nervous condition.

The veteran indicated he wished a hearing before a hearing 
officer sitting at the local RO in his April 1999 substantive 
appeal.  The RO scheduled a hearing for him in July 1999, and 
gave notice by letter dated in May 1999.  A note written in 
the claims file indicates that the veteran failed to report 
for his hearing.  The May 1999 notice of the hearing was 
mailed to the veteran at his last known address.  There is no 
evidence in the file that the notice was returned as 
"undeliverable."  In light of these events, the Board finds 
that the RO met its duty to assist in affording the veteran 
an opportunity to testify.  "In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for a nervous condition in a February 1980 
rating decision, of which notice was given by letter dated 
February 25, 1980.  The appellant did not appeal this 
decision.

2.  VA outpatient treatment records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and by themselves or 
with evidence previously assembled are so significant they 
must be considered in order to decide fairly the merits of 
the claim.

3.  The appellant has not presented competent medical 
evidence of a link, or nexus, between his currently diagnosed 
generalized anxiety disorder and his active service.


CONCLUSIONS OF LAW

1.  The RO's February 1980 decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since February 1980 is new and 
material; thus, the requirements to reopen the previously 
denied claim of entitlement to service connection for a 
nervous condition have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for a 
nervous condition (claimed as anxiety) is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The issue before the Board is whether the appellant submitted 
new and material evidence to reopen his previously denied 
claim of entitlement to service connection for a nervous 
condition.  The RO denied the appellant's initial claim in 
February 1980 on the basis that the evidence did not show 
that the veteran currently manifested a nervous disorder 
causally related to any injury or disease incurred in or 
aggravated by his active service.  By letter dated February 
25, 1980, the RO notified the appellant of the denial and of 
his appellate rights with regard to that denial.  The 
appellant did not appeal this decision.  The RO's February 
1980 decision is thus final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since 
February 1980 includes VA treatment records, dated from 
November 1997 to January 1998, showing that the veteran is 
now diagnosed with generalized anxiety disorder.

A new diagnosis forms the basis for a new claim for that 
diagnosed disability.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (concluding that claim based on diagnosis of 
new mental disorder, taken alone or in combination with prior 
diagnosis of related mental disorder, is new claim for 
purposes of jurisdictional requirement and therefore permits 
separate notice of disagreement as to that separate but 
related claim).

The VA treatment records were not considered by the RO when 
it made its rating decision in February 1980.  Moreover, 
these records bear directly and substantially upon the 
specific matter under consideration; thus, they are so 
significant that they must be considered to decide fairly the 
merits of this claim.  These records therefore constitute new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for a nervous condition.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993);  VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court), finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error); Winters, supra.

The Board has determined that new and material evidence has 
been submitted and the case is reopened.  See 38 C.F.R. 
§ 3.156(a).  The Board will now determine whether the claim 
for service connection for a nervous disorder, claimed as 
anxiety, is well grounded.


II.  Well grounded claim for Service Connection

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts he has an anxiety disorder that is the 
result of his active service.  Service medical records reveal 
complaints of and treatment for anxiety and tension during 
active service.  This condition was diagnosed as inadequate 
personality and as anxiety neurosis with inadequate 
personality.  However, further interview and examination 
resulted in a final diagnosis of inadequate personality 
without any evidence of a neurosis or psychosis.  Similarly, 
a report of a January 1980 VA examination reflected the 
examiner's observation that the veteran had a tendency to 
somatize anxiety when under stress, but that this condition 
was not of such a degree that it fell under a 
psychophysiologic disorder.  The diagnosis was of no mental 
disorder.  Thereafter, there is no medical evidence of any 
neuropsychiatric diagnosis until January 1998, when VA 
outpatient records reflect a diagnosis of generalized anxiety 
disorder.

The veteran avers that his anxiety disorder is the result of 
his active service.  Notwithstanding, the record contains no 
medical opinions, findings, or other evidence causally 
relating the veteran's current generalized anxiety disorder 
to his active service.  Moreover, the Board notes that the 
first medical evidence of a diagnosed neuropsychiatric 
disorder is dated in January 1998-nearly nineteen years 
following his discharge from active service and well beyond 
the one-year presumptive period provided by the regulations 
for this condition.  See 38 C.F.R. § 3.307, 3.309 (1999).

The veteran has offered his own assertions that his 
generalized anxiety disorder is related to his active 
service.  However, the Board notes that the veteran's 
assertions are insufficient to satisfy the nexus requirement 
because it is not claimed or shown that he has medical 
training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
veteran has not submitted competent medical evidence of a 
nexus between his diagnosed generalized anxiety disorder and 
his period of active service, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 1991); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.


ORDER

The claim for service connection for a nervous condition, 
claimed as anxiety, is reopened by the submission of new and 
material evidence.

A well-grounded claim not having been submitted, service 
connection for generalized anxiety disorder is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


